DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection.

Election/Restrictions
Claims 6-8 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/28/20.

Claim Objections
Claims 21, 3-5, 9 and 23 are objected to because of the following informalities:  
Claim 21, line 12, “are” should be --is--.
Claim 23, line 13, “are” should be --is--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kiernan et al (US 2017/0370511 A1).
As to claim 23, Kiernan et al discloses a tube coupling assembly (Fig. 6), comprising:  a first connector (50) defining a longitudinal axis extending therethrough (Fig. 6) and having a rear end for connecting with an end portion of a tube (Fig. 6); a second connector (30) jointed with the first connector, the second connector having the longitudinal axis extending therethrough (Fig. 6), a shoulder (34) having a hexagonal outer surface (last for connecting to an end portion of another tube (Fig. 6); a first member (60) mounted over the first connector and threaded onto to the second connector (Fig. 6); a second member (80) slidably received over the second connector, the second member having a hexagonal inner surface (last five lines of [0028] indicate that the shoulder can be polygonal (e.g. octagonal), and is considered to encompass hexagonal); at least one projection (90) inside a front end of the second member extending radially with respect to the longitudinal axis; at least one recess (which receives projection 90) on the first member, wherein each of the at least one projection are configured to be received in a corresponding recess of the at least one recess, and wherein the at least one projection and the at least one recess engage the first member and the second member to prevent separation between the first connector and the second connector (Fig. 6), wherein the hexagonal inner surface corresponds to the hexagonal outer surface so as to secure the shoulder of the second connector (Fig. 6), and wherein the rear end of the second connector extends longitudinally past a distal surface of the second member (Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 
Claims 21 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiernan et al in view of Nylander (US 1,029,819).
As to claim 21, Kiernan et al discloses a tube coupling assembly (Fig. 6), comprising:  a first connector (50) defining a longitudinal axis extending therethrough (Fig. 6) and having a rear end for connecting with an end portion of a tube (Fig. 6); a second connector (30) jointed with the first connector, the second connector having the longitudinal axis extending therethrough (Fig. 6), a shoulder (34) having a hexagonal outer surface (last five lines of [0028] indicate that the shoulder can be polygonal (e.g. octagonal), and is considered to encompass hexagonal), and a rear end for connecting to an end portion of another tube (Fig. 6); a first member (60) mounted over the first connector and threaded onto to the second connector (Fig. 6); and a second member (80) slidably received over the second connector, the second member having a hexagonal inner surface (last five lines of [0028] indicate that the shoulder can be polygonal (e.g. octagonal), 
Kiernan et al fails to teach that the first member having at least one projection extending radially with respect to the longitudinal axis, the second member having at least one recess inside a front end of the second member, and wherein each of the at least one projection are configured to be received in a corresponding recess of the at least one recess, wherein the at least one projection and the at least one recess engage the first member and the second member to prevent separation between the first connector and the second connector.  Kiernan et al instead teaches having a recess on the first member and a projection (90) extending radially inward from the second member to engage the recess of the first member to prevent separation between the first connector and the second connector.
However, Nylander teaches a similar pipe coupling wherein the first member includes at least one projection (51) extending radially with respect to the longitudinal axis, the second member having at least one recess (4) inside a front end of the second member, and wherein each of the at least one projection are configured to be received in a corresponding recess of the at least one recess, wherein the at least one projection and the at least one recess engage the first member and the second member to prevent separation between the first connector and the second connector.


As to claim 3, Kiernan et al in view of Nylander discloses the tube coupling assembly of claim 21, wherein the at least one recess comprises an L-shaped groove having a longitudinal pass (4) and a transverse pass (40) for receiving the at least one projection therein.  Refer to Nylander.

As to claim 4, Kiernan et al in view of Nylander discloses the tube coupling assembly of claim 3, wherein the at least one projection comprises at least two projections and the at least one recess comprises at least two recesses, wherein the at least two projections are spacedly apart provided around an outer edge of the first member, the second member surrounds the second connector, and the at least two recesses are spacedly apart provided around an inner edge of the second member for receiving the at least two projections.  Refer to Figs. 1 and 3 in Nylander.
As to claim 5, Kiernan et al in view of Nylander discloses the tube coupling assembly of claim 4, wherein the first member (60) has an inner space (Fig. 6) for receiving the first connector (50), comprises a flange (abutting ring 42, Fig. 6) on a the rear end thereof and comprises an inner thread (62) inside the first member; the second member has an inner shape corresponding with an outer shape of the second connector for mounting on the second connector (Fig. 6); and the second connector has an outer thread (32) for screwing with the inner thread of the first member.  Refer to Kiernan et al.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiernan et al in view of Nylander (US 1,029,819), and further in view of Mullenhoff (US 551,733).
As to claim 9, Kiernan et al in view of Nylander discloses the tube coupling assembly of claim 2, except that the projections are detachably mounted on the first member or the second member.
However, Mullenhoff teaches a bayonet pipe coupling similar to that of Nylander, and having removable projections (8).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nylander to include detachable projections as taught by Mullenhoff in order to allow removal thereof, so as to enable their replacement, for example.
Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679